J-S24042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SALVADOR MORALES A/K/A SIMON               :
    PIRELA                                     :
                                               :   No. 1484 EDA 2021
                       Appellant               :

              Appeal from the PCRA Order Entered June 17, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1012921-1982


BEFORE: PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED AUGUST 23, 2022

        Salvador Morales a/k/a Simon Pirela (Morales) appeals pro se from the

order denying his serial petition filed pursuant to the Post-Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546, in the Court of Common Pleas of

Philadelphia County (PCRA court), as untimely.              He claims that the

governmental interference exception is applicable to him because a February

19, 2019 Philadelphia Inquirer article about the District Attorney’s agreement

to vacate the conviction of his co-conspirator, Orlando Maisonet, evidences a




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24042-22


Brady1 violation.      He also claims the applicability of the newly-discovered

facts exception based on the same article because it proves that witness

Heriberto Colon potentially provided false testimony against him. We affirm.

       We take the following factual background and procedural history from

the PCRA court’s February 9, 2022 opinion and our independent review of the

certified record.

                                               I.

                                               A.

       In August 1982, Morales and his brother, leaders of a drug-dealing

organization, stabbed Jorge Figueroa to death.        The brothers were tried

together in 1983, but a third alleged co-conspirator, Orlando Maisonet, had

not been apprehended at that time. Eyewitnesses Lisa and Heriberto Colon

lived in the house where the murder occurred and were there when it

happened.      Assistant District Attorney (ADA) Roger King conducted the

preliminary hearing and ADA Sandy Byrd prosecuted Morales’s case. On May

18, 1983, the jury convicted Morales of first-degree murder, conspiracy and

possessing an instrument of crime. The trial court sentenced him to death

and the Pennsylvania Supreme Court affirmed the judgment of sentence on

June 18, 1985. (See Commonwealth v. Morales, 494 A.2d 367 (Pa. 1985)).


____________________________________________


1 Brady v. Maryland, 373 U.S. 83 (1963). This requires prosecutors to
disclose materially exculpatory evidence in the government's possession to
the defense.


                                           -2-
J-S24042-22


       On March 11, 1987, Morales filed a pro se PCRA petition and appointed

counsel filed an amended petition, which the court denied. The Superior Court

affirmed the denial and the Pennsylvania Supreme Court denied further review

on June 4, 1990.       (See Commonwealth v. Morales, 565 A.2d 820 (Pa.

Super. filed Aug. 30, 1989) (unpublished memorandum), appeal denied, 585

A.2d 467 (Pa. 1990)).

       Morales filed a counseled second PCRA petition on June 2, 1992. On

November 17, 1997, the Pennsylvania Supreme Court found that all claims

but one were meritless or previously litigated and remanded for a new

sentencing hearing. (See Commonwealth v. Morales, 701 A.2d 516 (Pa.

1997)). On January 19, 2000, a jury found that the mitigating circumstances

outweighed the aggravating circumstances and Morales was resentenced to

life imprisonment.2

                                               B.

       Maisonet was apprehended and convicted for his participation in

Figueroa’s murder in 1992. ADA King prosecuted his case. In 2016, Maisonet

filed a PCRA petition alleging multiple claims of trial counsel ineffectiveness

and prosecutorial misconduct. In 2018, the Commonwealth agreed to guilt

phase relief based on trial counsel’s ineffectiveness but did not concede


____________________________________________


2  Thereafter, between then and the petition currently under review, Morales
filed at least two PCRA petitions that were denied. (See PCRA Court Opinion,
2/09/22, at 2).


                                           -3-
J-S24042-22


prosecutorial misconduct.        Maisonet’s conviction was vacated in February

2019, and instead of being retried, he chose to plead no contest to third

degree murder, conspiracy and PIC, for which he was sentenced to time-

served.

       On February 19, 2019, the Philadelphia Inquirer published an article

about Maisonet’s case,3 reporting, in pertinent part, that:

               [In addition to alleging ineffective assistance of trial
       counsel,] Maisonet and his lawyers claimed that [ADA] King had
       falsified evidence, withheld information from the defense, and
       failed to notify the court of possible perjured testimony. The
       District Attorney’s Office supported vacating the conviction,
       thought it did not concede misconduct. Instead, [it] agreed that
       Maisonet had received inadequate legal representation, and that
       it had been prejudicial when [ADA] King showed the jury a clip
       from America’s Most Wanted that included a dramatization of the
       crime. …

(Appellant’s Brief, at Attachment 1, Philadelphia Inquirer Article, 2/19/19).

       This video had not been shown at Morales’s trial and ADA King was not

the prosecuting attorney in his case.

                                               C.

       On April 4, 2019, Morales filed his PCRA petition now under review. He

claimed that the February 19, 2019 Philadelphia Inquirer article was sufficient



____________________________________________


3According to the article, Maisonet had contended for decades that Morales
and his brother murdered Jose Figueroa and forced him to help dispose of the
body. (See Appellant’s Brief, at Attachment 1, Philadelphia Inquirer Article,
2/19/19). Figueroa’s sister testified at Maisonet’s PCRA hearing in support of
vacating his murder conviction.


                                           -4-
J-S24042-22


to overcome the PCRA’s time-bar under either the governmental interference

or newly-discovered facts exception.           Specifically, he alleged that because

Maisonet’s judgment was based in part on the testimony of Heriberto Colon,

who also testified in his trial, the Commonwealth committed governmental

interference by offering this possibly perjured testimony and committing other

unspecified prosecutorial misconduct in his case. He also claimed that the

Commonwealth’s misconduct is a previously unknown fact that he only

became aware of from the Philadelphia Inquirer article. (See Pro Se PCRA

Petition, 4/04/19, at 3). On April 30, 2021, the trial court provided Morales

with Rule 907 notice of its intent to dismiss the petition without a hearing.

See Pa.R.Crim.P. 907(1). The court formally dismissed the petition on June

17, 2021, and Morales timely appealed.4, 5




____________________________________________


4The court did not order Morales to file a statement of errors complained of
on appeal. See Pa.R.A.P. 1925(b).

5 Proper appellate review of a PCRA court’s dismissal of a PCRA petition is
limited to the examination of “whether the PCRA court’s determination is
supported by the record and free of legal error.” Commonwealth v. Miller,
102 A.3d 988, 992 (Pa. Super. 2014) (citation omitted). “The PCRA court’s
findings will not be disturbed unless there is no support for the findings in the
certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super.
2014) (citations omitted). “This Court grants great deference to the findings
of the PCRA court, and we will not disturb those findings merely because the
record could support a contrary holding.” Commonwealth v. Hickman, 799
A.2d 136, 140 (Pa. Super. 2002) (citation omitted).


                                           -5-
J-S24042-22


                                     II.

                                     A.

     Before considering the merits of Morales’s PCRA petition, we must first

determine whether the PCRA court properly found that it is untimely under

the PCRA’s jurisdictional time-bar. A PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S. § 9545(b)(1). A judgment becomes final at the

conclusion of direct review, “including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). Because

the timeliness requirements of the PCRA are jurisdictional in nature, courts

cannot address the merits of an untimely petition. See Commonwealth v.

Moore, 247 A.3d 990, 998 (Pa. 2021).

     Morales’s judgment of sentence became final on September 16, 1985,

when his time to file a petition for writ of certiori with the United States

Supreme Court expired. See 42 Pa.C.S. § 9545(b)(3); U.S. S. Ct. Rule 13(1).

Therefore, he had until September 16, 1986, to file a timely PCRA petition.

See 42 Pa.C.S. § 9545(b)(1). Because Morales did not file the instant PCRA

petition until approximately 33 years later, on April 4, 2019, it is facially

untimely, and we lack jurisdiction to consider the appeal’s merits unless he

pleads and proves one of the three limited exceptions to the time-bar:

     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the

                                    -6-
J-S24042-22


       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

       Morales argues that the “gist of what he has newly discovered” from the

Philadelphia Inquirer article is that “the Commonwealth’s key witness in [his]

trial and Maisonet’s trial … apparently committed perjury, along with other

allegations of prosecutor misconduct against ADA King, that prompted”

vacating Maisonet’s conviction. (Morales’s Brief, at 6).6 He maintains that

these facts support either the governmental interference exception based on

a Brady claim or a newly-discovered facts exception. (See id. at 1, 4-6, 8).




____________________________________________


6 Morales also attaches a November 14, 2021 Philadelphia Inquirer article to
his brief and argues that this offers further proof of the Commonwealth’s
alleged governmental interference. (See Morales’s Brief, at 5-6, Attachment
2). However, we are precluded from considering this article because we may
only consider evidence of record in the PCRA court at the time the subject
order was entered. See Commonwealth v. Duffey, 889 A.2d 56, 61 (Pa.
2005). Moreover, the article is not about Morales’s case and ADA King was
not the prosecutor.


                                           -7-
J-S24042-22


                                      1.

      “Although a Brady violation may fall within the governmental

interference exception, the petitioner must plead and prove the failure to

previously raise the claim was the result of interference by government

officials, and the information could not have been obtained earlier with the

exercise of due diligence.” Commonwealth v. Abu-Jamal, 941 A.2d 1263,

1268 (Pa. 2008), cert. denied, 555 U.S. 916 (2008) (citation omitted).

      First, while Morales maintains that he has discovered that the key

witness in both his own and Maisonet’s trial possibly committed perjury and

that other potential prosecutorial misconduct occurred, this is pure speculation

where Maisonet’s counsel made the claims, but the Commonwealth did not

concede any misconduct. Instead, Maisonet’s conviction was vacated due to

defense counsel’s ineffectiveness.   In fact, even if the Commonwealth had

conceded misconduct in that case, it would not establish any Brady violations

or misconduct in Morales’s case.

      ADA King, the subject of the Philadelphia Inquirer article, was not even

the prosecutor in Morales’s case, and Morales provides absolutely no proof or

any specific allegations that the ADA in his own case committed any

misconduct. Hence, the PCRA court properly found that he has failed to plead

and prove the applicability of the governmental interference exception. See

Commonwealth v. Dickerson, 900 A.2d 407, 411 (Pa. Super. 2006), appeal

denied, 911 A.2d 933 (Pa. 2006) (finding that alleged Brady violation did not


                                     -8-
J-S24042-22


establish governmental interference exception to the PCRA time-bar where it

was “nothing but pure speculation.”).

                                               2.

              The newly-discovered facts exception “renders a petition
       timely when the petitioner establishes that [‘]the facts upon which
       the claim is predicated were unknown to the petitioner and could
       not have been ascertained by the exercise of due diligence.[’]”
       Commonwealth v. Small, 238 A.3d 1267, 1271 (Pa. 2020),
       (quoting 42 Pa.C.S. § 9545(b)(1)(ii).) A PCRA court must first
       determine “whether the facts upon which the claim is predicated
       were unknown to the petitioner[.]” Id. at 1282 (original quotation
       marks omitted). If the PCRA court concludes that the facts were
       unknown, then the PCRA court must next examine whether “the
       facts could have been ascertained by the exercise of due diligence,
       including an assessment of the petitioner’s access to public
       records.” Id. (citation omitted).

Commonwealth v. Trivigno, 262 A.3d 472, at *3 (Pa. Super. filed Aug. 6,

2021).7 Under the newly-discovered facts exception, “the focus is on newly

discovered facts, not on a new source for previously unknown facts.”

Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008) (emphasis

added).

       Morales argues that the discovery of the February 19, 2019 article that

contained allegations of misconduct against ADA King in Maisonet’s trial,

particularly the unsubstantiated claim of perjured testimony, was a fact also

supporting the newly-discovered facts exception. (See Morales’s Brief, at 4-



____________________________________________


7 “Non-precedential Superior Court decisions filed after May 1, 2019 may be
cited for their persuasive value.” Pa.R.A.P. 126(b).


                                           -9-
J-S24042-22


6). Although Trivigno addressed an article’s allegations against a detective

rather than an ADA, we find its reasoning instructive. In Trivigno,

            Appellant argue[d], in sum, that a newspaper article
     describing or encouraging ongoing investigations of [an
     investigating detective]’s alleged misconduct in other cases
     satisfies the newly-discovered facts exception to the PCRA
     jurisdictional time-bar. We find Commonwealth v. Chmiel, 173
     A.3d 617 (Pa. 2017) instructive in resolving the precise issue
     before us. In Chmiel, our Supreme Court held that an FBI press
     release, and the attendant admissions by the FBI contained
     therein, constituted a newly-discovered fact for purposes of
     triggering an exception to the PCRA jurisdictional time-bar.
     Chmiel, 173 A.3d at 629. Chmiel asserted that an FBI press
     release and a subsequent Washington Post article publicizing the
     press release contained facts which satisfied the newly-discovered
     facts exception. Id. at 625. Inherent in both the FBI press release
     and the Washington Post article were the facts that (1) “the FBI
     publicly admitted that the testimony and statements provided by
     its analysts about microscopic hair comparison analysis were
     erroneous in the vast majority of cases” and (2) “the FBI had
     trained many state and local analysts to provide the same
     scientifically flawed opinions in state criminal trials.” Id. Our
     Supreme Court concluded that it was not the source of the facts,
     i.e., a press release or a newspaper article, that satisfied the
     newly-discovered facts exception but, rather, it was the
     information contained in those media sources which satisfied the
     newly-discovered facts exception. Id. at 628. Stated simply,
     facts are not what a reader gleans from media reports or
     newspaper articles but, instead, facts are the substantive events,
     i.e., the FBI’s admission of error, which prompted the report by
     the media. See Castro, 93 A.3d at 825 n.11 (reiterating that,
     “[facts] cannot consist of what one hears on the news” (citation
     omitted))[.] …

     … [Here,] [a]lthough the newspaper article reports instances of
     alleged misconduct by [the subject detective] in his investigation
     of other criminal cases, the newspaper article, unlike the FBI press
     release in Chmiel, does not specifically cite any admissions or
     conclusive findings of wrong-doing by [the detective] that may be
     linked to Appellant’s case. Id. … Therefore, Appellant failed to
     demonstrate that the newspaper article contained a fact that


                                    - 10 -
J-S24042-22


      triggered the newly-discovered facts exception set forth at 42
      Pa.C.S.A. § 9545(b)(1)(ii).

Trivigno, supra at *4 (one case citation omitted).

      Similarly, here, the substantive event for the Philadelphia Inquirer

article was that the Commonwealth agreed with the decision to vacate

Maisonet’s sentence for defense counsel’s ineffective assistance and because

of a prejudicial video, but “did not concede misconduct” by ADA King.

(Morales’s Brief, at Attachment 1). Although the article states that Maisonet’s

counsel claimed prosecutorial misconduct, including possibly suborning

perjury, it does not cite any admissions or conclusive findings of wrongdoing

in Maisonet’s case, let alone in Morales’s.         Morales was prosecuted by a

different ADA, the two men had different defense counsel and the prejudicial

video was not shown at Morales’s trial.

      Further,   Morales   does   not     fall   within   the   exception   that   the

Commonwealth committed governmental interference by offering this possibly

perjured testimony.    He suggests that the perjured testimony was that of

Heriberto Colon, who also testified in his trial. The Philadelphia Inquirer article

does not name Heriberto Colon, and Morales does identify what Colon testified

that he purports was perjured.

      Finally, Morales is unable to establish that he exercised due diligence in

discovering any alleged perjury in Maisonet’s case and its potential effect on

his own conviction. Maisonet’s trial was in 1992. If there was any perjured

testimony that was inconsistent with a version of events testified to in

                                        - 11 -
J-S24042-22


Morales’s trial, Morales could have discovered it at that time.     See, e.g.,

Commonwealth v. Porter, 35 A.3d 4, 21-22 (Pa. 2012) (finding lack of

diligence when defendant did not explain why he could not have contacted

known witness in decades between trial and discovery of alleged new fact).

      Accordingly, the PCRA court properly found that Morales also has failed

to plead and prove that that the newspaper article contained a fact that

triggered the newly-discovered facts exception or that any allusion to perjury

established the governmental interference exception.

                                      B.

      Moreover, we briefly note that even assuming arguendo that the

Philadelphia Inquirer article formed the basis for a PCRA time-bar exception,

Morales would not be entitled to relief under a newly-discovered evidence

theory. “[A] defendant seeking a new trial must demonstrate he will not use

the alleged after-discovered evidence solely to impeach           a witness’s

credibility.” See Commonwealth v. Griffin, 137 A.3d 605, 610 (Pa. Super.

2016), appeal denied, 157 A.3d 476 (Pa. 2016). Any evidence of Colon giving

perjured or inconsistent testimony would go solely to impeach his credibility.

      Additionally, Morales is unable to prove a Brady claim based on the

Philadelphia Inquirer article where no wrongdoing was conceded, and the

subject ADA was not involved in his case after the preliminary hearing. There

has been absolutely no allegation in the decades since Morales’s trial that the

Commonwealth’s attorney in his case committed any wrongdoing such as that


                                    - 12 -
J-S24042-22


alleged in the Maisonet litigation.            (See Morales’s Brief, at 5) (quoting

Philadelphia Inquirer article’s language that “Maisonet and his lawyers claimed

that King had falsified evidence, withheld information from the defense, and

failed to notify the court of possible perjured testimony.”). Even if the article

were considered newly-discovered evidence, Morales would not be entitled to

relief because it would have no material effect on the circumstances of his

case. See Commonwealth v. Tharp, 101 A.3d 736, 748 (Pa. 2014) (“[T]he

question is not whether the defendant would more likely than not have

received a different verdict with the evidence, but whether in its absence he

received a fair trial, understood as a trial resulting in a verdict worthy of

confidence.”).8 Accordingly, even if the subject article could form the basis

for a PCRA timeliness exception, Morales would not be entitled to relief.

       Order affirmed.




____________________________________________


8 Morales complains that the court dismissed his petition without appointing
counsel or convening an evidentiary hearing. (See Morales’s Brief, at 1, 6).
This complaint is not persuasive. It is well-settled that “[t]he PCRA court has
the discretion to dismiss a petition without a hearing when the court is satisfied
that there are no genuine issues concerning any material fact, the defendant
is not entitled to post-conviction collateral relief, and no legitimate purpose
would be served by further proceedings.” Commonwealth v. Brown, 196
A.3d 130, 192-93 (Pa. 2018) (citation and internal quotation marks omitted).
“An evidentiary hearing is not meant to function as a fishing expedition for
any possible evidence that may support some speculative claim[.]” Id. at 193
(citation and internal quotation marks omitted).          Further, pursuant to
Pa.R.Crim.P. 1504, “the PCRA court is required to provide counsel to indigent
petitioners only on the first PCRA petition.” Commonwealth v. Vega, 754
A.2d 714, 719 (Pa. Super. 2000) (emphasis in original).

                                          - 13 -
J-S24042-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                          - 14 -